PER CURIAM.
*462We dismiss, as untimely, the petition for writ of habeas corpus alleging ineffective assistance of appellate counsel. See Fla. R. App. P. 9.141(d)(5) (providing: "A petition alleging ineffective assistance of appellate counsel on direct review shall not be filed more than 2 years after the judgment and sentence become final on direct review unless it alleges under oath with a specific factual basis that the petitioner was affirmatively misled about the results of the appeal by counsel. In no case shall a petition alleging ineffective assistance of appellate counsel on direct review be filed more than 4 years after the judgment and sentence become final on direct review"); Forisso v. State, 968 So.2d 677 (Fla. 4th DCA 2007) (the pendency of collateral postconviction relief proceedings does not toll the time period within which to file a claim for ineffective assistance of appellate counsel).